 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal No. 1266, UnitedBrotherhood of Carpenters and JoinersofAmerica, AFL-CIOandWilliamMatera,Inc.CaseNo.23-CD-47.May 3, 1962DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the Act, following acharge filed by William Matera, Inc., herein called Matera, allegingthat Local No. 1266, United Brotherhood of Carpenters and Joinersof America, AFL-CIO, herein called Local 1266 or the Respondent,had induced or encouraged employees to strike for the purpose offorcing Oscar Abbott Contractors, Inc., herein called Abbott, to as-sign particular work to members of the Respondent rather than tomembers of Local 14, United Brotherhood of Carpenters and Joinersof America, AFL-CIO, herein called Local 14.A duly scheduledhearing was held before Joseph I. Nachman, hearing officer, on Au-gust 22, 1961.All parties who appeared at the hearing were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to adduce evidence bearing upon the issues.The rulings of thehearing officer made at the hearing are free from prejudicial error andare hereby affirmed.Thereafter, Matera and Local 1266 filed briefswhich have been duly considered.Upon the entire record in the case, the Board makes the followingfindings :1.Matera is a general contractor engaged in the construction in-dustry with offices in San Antonio, Texas. It was stipulated by theparties that Matera annually purchases materials valued in excess of$100,000 from points outside the State of Texas.Accordingly, wefind that Matera is engaged in commerce within the meaning of theAct and that it will effectuate the policies of the Act to assert jurisdic-tion herein.2.The parties stipulated and we find that both Local 14 and Local1266 are labor organizations within the meaning of Section 2(5) ofthe Act.3.The dispute.A. The work in disputeOscar Abbott Contractors, Inc., is a specialty contractor in the con-struction industry doing what is essentially carpentry work but ofa highly specialized type. Its regular area of operations is SanAntonio, Texas, and its employees are represented by Local 14, whoseterritorial jurisdiction covers that part of Texas.For its special kindof work, Abbott has approximately eight carpenters, all members ofLocal 14, who are permanent salaried employees instead of the usualhourly workers found among craftsmen in the construction industry.They work "rain or shine," and Abbott's policy is to retain them from137 NLRB No. 4. LOCAL 1266, UNITED BROTHERHOOD CARPENTERS. ETC.69job to job because its particular work requires such a trained cadre.The dispute which gave rise to this proceeding occurred whenAbbott took on a subcontract from Matera, who, as a general con-tractor, undertook to construct three buildings in San Marcos, Texas,for the Board of Regents of Southwest Texas State College. Abbottwas to work on three buildings, called Units A, B, and C on the record.The special carpentry work required of Abbott consisted of con-structing, installing, and removing the wooden frames, open center-ing, and steel forms or pans to be used in making the building's floors.It is this work which became the focal point of the dispute aired atthe hearing.Local 1266, the Respondent, affiliated with the same InternationalUnion as Local 14, has an established territorial jurisdiction in thatpart of Texas which includes San Marcos.Because its carpenterswere "foreigners" to Local 1266's area, and in order to comply with in-terunion regulations of these locals, Abbott paid $5 to Local 1266 foreach of its eight carpenters as clearance or temporary card transferdues to permit them to work in its jurisdiction.The charge accusesLocal 1266 of having nevertheless induced employees to strike inorder to force Abbott to assign this work to its members instead of tothe visiting carpenters from Local 14.B. The contentions of the partiesThe Respondent concedes, as the evidence clearly shows, that itestablished a picket line at the San Marcos project, that a number ofdiversified craftsmen ceased work, and that the picketing was intendedto provoke this result.Matera and Abbott contend that the objectof this action was to force Abbott to hire Local 1266 members in placeof the San Antonio carpenters from Local 14.In defense, the Respondent argues that its purpose was not to forcea change of work assignment upon Abbott, but only to compel thatsubcontractor to pay its own employees the established carpenterhourly rate as required by the Local 1266 area agreement in effectin its territorial jurisdiction.Because its position is that the notice ofhearing must be quashed and the proceeding discontinued entirely forthis limited reason, Local 1266 did not address itself at all to the meritsof any possible affirmative work award by the Board, and made nocontention that the eight carpenters to whom Abbott gave the workare not entitled to continue to do it.C. Applicability of the statuteThe principal issue to be decided on this record is whether thereis reasonable cause to believe that Local 1266's object was the pro-scribed one of compelling the transfer of a work assignment from oneclass of employees to another. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbbott's work on the project started some time late in May or earlyJune 1961 on building A; buildings B and C were to start in August.In June and July, McNeil, business agent of Local 1266, had severalconversations with Oscar Abbott, the president of Abbott, and withA.W. Maurer, Matera's general superintendent, on the general sub-ject of the carpentry work on the job.According to the testimony ofMaurer, early in June McNeil asked him ". . . how many men wewere going to use," and when Maurer referred him to Abbott, thecarpenter subcontractor, McNeil added ". . . he would like for him[Abbott] to use some of his men." In later conversations, still accord-ing to Maurer : "He [McNeil] always talked to me and emphasizedthat he wanted some of his men on."Abbott also testified to these early conversations in June.His recol-lection was that he told McNeil of his eight-iman crew, that he wouldpay the foreign dues of $5 to Local 1266 for each of them, that hewould hire additional men when needed from Local 1266 if qualifiedmen were available, and that, as he himself acted as foreman, he neededno other men at that time.Abbott continued to say that whileMcNeil seemed to agree with all this, each time they talked he keptreiterating that he wanted some of his men on the job.Thus, onJune 26, McNeil ". . . stressed the point that he wanted me to hiresome of his men," and on July 10 ". . . asked me again when I wasgoing to use some of his men . . . he told me that he had men thatwere loafing that were putting the pressure on him to go towork . . . ," stating, "What am I going to do with my men?"McNeil and Abbott also discussed the matter of hourly rates. Abbotthad no contract with Local 14 in the San Antonio area but he met itsarea contract rates.The established hourly rate in San Antonio was$3.25 per hour and Abbott paid his men $130 weekly, regardless ofhow many hours they worked but never keeping them over 40 hoursper week. In Local 1266's jurisdiction, the contract rates were regu-larly scheduled to be increased on July 1 to $3.35 per hour.McNeilbrought this matter to Abbott's attention and said that that rate mustbe paid carpenters in his jurisdiction.Abbott refused it at first andthrough the month of July adhered to his $130 weekly wage.The picketing started on July 24 and continued through August 14.Abbott raised his pay rates from the week beginning July 27 to $135per week, or $3.371/2 per hour for a 40-hour week.In substance, McNeil does not deny the testimony that he kept re-peating he wanted jobs for his local members. Instead, he explainedit all as no more than proper expressions of concern by a conscientiousunion representative seeking work for his members.He simply deniesany intent to have his men used instead of any of the eight specialistcarpenters of Abbott. LOCAL 1266,UNITED BROTHERHOOD CARPENTERS.ETC.71There is additional evidence, however, in the record indicating thatthe picketing was aimed at more than a correction of wages.Maurertestified that while talking of his plans to picket the project, McNeilsaid to him on July 21, ". . . a lot of this trouble could have beenavoided if Abbott had hired his men."McNeil's version of this remarkis that all he said was that ".. . this [the picketing] could have beenavoided if we had had a steward on the job where he would have beenable to have checked the checks and that it was no more than rightfor Mr. Abbott to have hired one of our men for steward." Abbottnever used more than five or six of his men at a. time on this projectand therefore there never was occasion to hire additional men locally.If McNeil's sole concern was, as he asserted at the hearing,merely toobtain work for men over and above Abbott's cadre of eight, it isunlikely that he would explain the picketing to Maurer as a protestover failure to hire a steward.Further, McNeil admitted that onabout August 1 he was informed by Mr. Helms, a Labor Board Re-gional Office representative, that Abbott had raised the wages andwas paying the increased carpenter rate as currently required by thelocal area agreement.Local 1266 nevertheless continued to picket thejobsite 2 more weeks.Asked at the hearing to explain the resultantpatent inconsistency between the continued picketing and Abbott'scompliancewithLocal 1266's claim as now asserted,McNeil said,"That is a good question, I would like to have a little time to thinkabout it."If McNeil's real objective, even after August 1, was thewage protest, there would also be no reasonable explanation of whyLocal 1266 did not also picket buildings B and C where Abbott startedwork on August 2.The picketing was discontinued on the afternoon of August 14,during an injunction proceeding hearing in the Federal district court,and the daffy before that court issued a restraining order against theRespondent's picketing.In the light of all the foregoing facts, thereis little persuasion in the Respondent's assertion that it ended thepicketing because only on August 14 did it see written proof of properwage payment by Abbott and that from that fact it must be inferredthat the object always was only a matter of wages.In view of McNeil's repeated demands that Local 1266 members beput to work, his admission to the general contractor that picketingcould have been avoided had Abbott hired a Local 1266 man, and theotherwise unexplained continuation of the picketing after the wagescale had been corrected and the Respondent advised of the fact, wedo not believe McNeil's statement, that he did nothing more than whatany good union agent would do, can offset the inference that the Re-spondent was seeking,by the pressure of a work stoppage,to compelAbbott to replace its employees with Local 1266 union members.We 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherefore find that there is reasonable cause to believe that a violationof Section 8(b) (4) (D)has occurred,and that the dispute is properlybefore the Board for determination pursuant to Section 10(k) of theAct.D. Merits of the disputeAs stated above, Local 1266 advanced virtually no significant orpertinent reason why the disputed work should be assigned to its mem-bers instead of to the Local 14 carpenters long used by Abbott. Be-cause of the particular facts of this case, no issue is raised as to workclaims based upon territorial jurisdictional claims of different car-penter locals affiliated with a single international union, and our deci-sion therefore will in no way touch upon such questions. The relevantfacts that do appear on this record fully warrant an affirmative awardto the Local 14 carpenters.The carpentry work involved is highly specialized; Abbott's car-penters possess and exercise the skill required for its adequate per-formance; Abbott has long employed them and desires to continuetheir hire, and there is convincing evidence that specialty contractorslike Abbott generally use carpenters of this type for such work. Inthese circumstances, and on consideration of the record as a whole,we shall determine the existing jurisdictional dispute by deciding thatthe carpenters in Abbott's employ, represented by Local 14, are en-titled to the construction work involved.Our present determinationis limited to the particular controversy which gave rise to this pro-ceeding. In making this determination, we are assigning the disputedwork to carpenters in Abbott's employ, represented by Local 14, butnot to Local 14 or its members.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the Board makes the following Determination ofDispute pursuant to Section 10(k) of the Act:1.Carpenters in the employ of Abbott Contractors, Inc., who arerepresented by Local Union 14, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, are entitled to perform all thecarpentry work involved in the pan or steel form method of floorconstruction atWilliam E. Matera, Inc.'s, jobsite in San Marcos,Texas.2.Local Union 1266, United Brotherhood of Carpenters and Joinersof America, AFL-CIO, is not, and has not been lawfully entitled toforce or require Abbott Contractors, Inc., to assign the above workto its members.3.Within 10 days from the date of this Decision and Determinationof Dispute, Local 1266, United Brotherhood of Carpenters and Joiners BROWN FOOD STORE, CASHWAY FOOD STORE, ETC.73of America, AFL-CIO, shall notify the Regional Director for theTwenty-third Region, in writing, whether or not it will refrain fromforcing or requiring Abbott Contractors, Inc., by means proscribed bySection 8(b) (4) (D), to assign the work in dispute to its membersrather than to employees of Abbott represented by Local Union 14,United Brotherhood of Carpenters and Joiners of America, AFL-CIO.MEMBER FANNING took no part in the consideration of the aboveDecision and Determination of Dispute.John Brown,Irvin L. Gossett and J.C.West,Jr., d/b/a BrownFood Store; Tootie Schnaubert d/b/a Cashway Food Store;Safeway Food Store,Inc.;Arnold-Crabb d/b/a Thrifty WayFood Store;Food Jet,Inc.; and Lenn Jones, Agent of Multi-Employer Bargaining AssociationandRetail Clerks Inter-national Association,Local462.Cases Nos. 28-CA-626, 28-CA-627, 28-CA-629-1, 28-CA-629-2, 28-CA-630, and 28-CA-640.May 4, 1962DECISION AND ORDEROn August 23, 1960, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled consolidated proceeding,finding that the Respondents, with the exception of Food Jet, Inc., andthe individual Respondent, Lenn Jones, had engaged in andwere en-gaging in certain unfair labor practices and recommending that theycease and desist therefrom and take certain affirmativeaction, as setforth in the Intermediate Report attached hereto.Thereafter, theRespondents, except for the two mentioned above, filed exceptions tothe Intermediate Report together with a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecases,and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner for the reasons stated below.Each of the Respondents operates one or more retail foodstores inCarlsbad, New Mexico.They have been bargaining on a multiem-ployer association basis with the Union since 1957 and have had aseriesof collective-bargaining contracts since thattime.'In January1960, the Employer Association and the Union opened negotiationsfor a new contract, and by March 2 they had agreed on all terms exceptthe Union's proposal for retroactive wageincreasesand the effective'The relationship between the contracting parties has always been an amicable one, andtheir contracts have contained union-shop provisions.137 NLRB No. 6.